*421Family Court properly declined to conduct a full evidentiary hearing with respect to the petition, as petitioner failed to make any showing that modification of the custody and visitation order is warranted on the grounds alleged in the petition (Matter of Patricia C. v Bruce L., 46 AD3d 399 [1st Dept 2007]; David W. v Julia W., 158 AD2d 1, 6-7 [1st Dept 1990]). Indeed, petitioner admitted that he had failed to visit with the children for at least five months, and there is no indication that joint custody is in the best interests of the children, particularly given the acrimonious relationship between the parties.
Family Court properly suspended petitioner’s visitation until he reveals to the mother where he takes the children during visitation, as petitioner disregarded the court’s direct order to reveal that information during the hearing on his petition. Under these exceptional circumstances, petitioner has forfeited his right to visitation (see Weiss v Weiss, 52 NY2d 170, 175 [1981]). Concur — Friedman, J.E, Acosta, Renwick, Richter and Abdus-Salaam, JJ.